                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

RODRIGO MOSQUERA,                                §
                                                 §
         Plaintiff,                              §
VS.                                              §   CIVIL ACTION NO. 1:17-CV-7
                                                 §
DAMON HININGER, et al.,                          §
                                                 §
         Defendants.                             §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         On February 21, 2019, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 181), recommending that all claims against Defendants Oscar Mendoza,

Santos Lozano, and Paul Arguijo be dismissed with prejudice for want of prosecution, pursuant

to FED. R. CIV. P. 41(b).

         Written objections were to be filed by March 7, 2019. No party has filed any objections.

After reviewing the Report and Recommendation and the applicable law, the Court ADOPTS

the Report and Recommendation. Accordingly, it is:

         ORDERED that all claims against Defendants Oscar Mendoza, Santos Lozano, and Paul

Arguijo are DISMISSED with prejudice for want of prosecution, pursuant to FED. R. CIV. P.

41(b).

         SIGNED this 19th day of March, 2019.


                                                 ________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
